DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see the remarks, filed 10/07/2021, with respect to the amended claim(s) 1 and 15 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Onuma et al. (US 20130222573 A1) and Shike (US 20160321763 A1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. (US 20160275696 A1) in view of Shike (US 20160321763 A1) and Onuma et al. (US 20130222573 A1).
Regarding claims 1 and 15, Reiners discloses a display system for a work vehicle (fig. 2), the display system comprising: 
a camera (308 of fig. 3) that captures an image of a surrounding environment of the work vehicle (402, 404, and 406 of fig. 4) and outputs image data indicative of the image (308 of fig. 3, outputting the image to the processor, 302 of fig. 3); 
a shape sensor (306 of fig. 3) that measures a three-dimensional shape of the surrounding environment (fig. 4) and outputs 3D shape data indicative of the three-dimensional shape ([0027] The size of the variably sized window may depend on multiple factors, including the shape of the three-dimensional (3D) ground as sensed by the one or more LIDAR sensors 306); and 
a controller (302 of fig. 3) that acquires the image data and the 3D shape data (306 and 308 of fig. 3, the process is performed in figure 9), 
the controller (302 of fig. 3) being configured to 
generate a three-dimensional projection model which that portrays the three- dimensional shape of the surrounding environment based on the 3D shape data ([0022, 0023, 0027, and 
It is noted that Reiners is silent about generate display image data indicative of a display image of the surrounding environment of the work vehicle by projecting the image onto the three-dimensional projection model based on the image data as claimed. 
Shike teaches a construction system (fig. 1) receives a scanning a three-dimensional shape of a surrounding environment ([0183]) to generate display image data (figs. 5 and 6) indicative of a display image (MESH POINT (Xg, Yg, Zg of figs. 5 and 6) of the surrounding environment of the work vehicle (4A and 4B of figs. 5 and 6) by projecting the image onto the three-dimensional projection model (MESH POINT (Xg, Yg, Zg), 440Ap, and 440Bp of figs. 5 and 6) based on the image data ([0061 and 0062]).
Taking the teachings of Reiners and Shike together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display (figs. 5 and 6) of Shike into the construction system of Reiners for the construction machine operated by an operator can carry out the high-accuracy construction as in the design drawing and a productivity in the construction site can be enhanced.
It is noted that Reiners in view of Shike does not teach perform an evaluation whether each of a plurality of regions included in the surrounding environment based on the 3D shape 
Onuma teaches perform an evaluation whether each of a plurality of regions (a rear region, a right region, a left region in figures 25-27, [0037]) included in the surrounding environment based on the 3D shape data (a bird’s eye view image of figs. 25-27) satisfies a predetermined warning condition (RISK LEVELS 0-5, S2057, S2059, S2062, S2064, 2066, S2068, and S2071 of fig. 14 and S2131 and S2133 of fig. 19), and 
display each of the plurality of regions in the display image in a mode that corresponds to the evaluation (S2144 of fig. 19; a display of figs. 25-27), each of the plurality of regions satisfying the predetermined warning condition being displayed differently from each of the plurality of regions not satisfying the predetermined condition (15c and 641-645 of fig. 35, 15c and 651-655 of fig. 26, and 15c and 661-665 of fig. 27, indication the display warning as danger, [0102-0105]).
Taking the teachings of Reiners, Shike, and Onuma together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation for display regions of Onuma into the construction system of Reiners and Shike to improve obstacle detection performance and enhances safety as well, therefore, working efficiency of the hydraulic excavator improves since the operator can instantly recognize the position of the most potentially hazardous obstacle relative to the excavator.

Regarding claim 3, Reiners further discloses the display system for a work vehicle according to claim 2, wherein the three-dimensional projection model includes a polygon that is formed by linking adjacent points among the plurality of points ([0023] A point cloud 404 is a set of data points in a coordinate system, such as the Cartesian coordinate system 114 (see FIG. 1) represented by X, Y, and Z coordinates, figure 4 illustrates a polygon shape of an area; MESH POINT (Xg, Yg, Zg) of figures 5-6 of Shike).
Regarding claim 4, Reiners further discloses the display system for a work vehicle according to claim 1, wherein the shape sensor performs a periodical measuring of the three-dimensional shape of the surrounding environment ([0023] X, Y, and Z, fig. 4), and the controller is further configured to update the 3D shape data accompanying the periodical measuring (904 of fig. 9, updating the point cloud data, X, Y, and Z), and generate the three-dimensional projection model based on the updated 3D shape data (904-916 of fig. 9, the process is updating when the sensors and camera detect a new area, see paragraph [0183] of Shike).
Regarding claim 10, Reiners further discloses the display system for a work vehicle according to claim 1, wherein the controller is further configured to acquire heights of a plurality of points included in each of the plurality of regions ([0023] X, Y, and Z coordinates. Y is variable heights), calculate a dispersion of the heights of the plurality of points ([0023] and 904 
Regarding claim 12, Reiners further discloses the display system for a work vehicle according to claim 1, wherein the shape sensor measures positions of a plurality of points on the surrounding environment ([0023] X, Y, and Z coordinates), and the 3D shape data represents the positions of the plurality of points ([0023], 904 of fig. 9, See also figures 5 and 6 of Shike), and 
the controller is further configured to define a plurality of regions surrounded by line portions that link the plurality of points based on the 3D shape data (fig. 4 shows the line link together with points as X, Y, Z;  figures 5 and 6 of Shike), 
calculate lengths of the line portions for each of the plurality of regions ([0023] X, Y, Z coordinates are calculated, e.g. X is a variable length), evaluate each of the plurality of regions based on the lengths of the line portions (fig. 4, there are areas defined X and Y), and display each of the plurality of regions in a mode that corresponds to the results of the evaluations in the display image (the process of fig. 9, [0055] At 918, the computing system 600 displays the synthetically colored and textured image to the user. The user may be located at the remote operator station 204. Alternatively, the user may be located within the cab 108 of the machine 102. After completing 918, the method proceeds to 920 and ends; figures 5 and 6 of Shike).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. (US 20160275696 A1) in view of Shike (US 20160321763 A1) and Onuma et al. (US 20130222573 A1) applied to claim 1, and further in view of Kochi (US 20030004645 A1).
Regarding claim 5, Reiners modified by Shike and Onuma discloses the display system for a work machine in claim 1, Reiners further teaches the display system for a work vehicle 
However, Reiners in view of Shike and Onuma does not teach an attitude sensor that detects an attitude of the work vehicle and outputs attitude data indicative of the attitude, wherein the controller being further configured to acquire the attitude data, and change the attitude of the vehicle image on the display image in accordance with the attitude data.
Kochi further teaches an attitude sensor that detects an attitude of the work vehicle and outputs attitude data indicative of the attitude (130 of fig. 1), wherein the controller being further configured to acquire the attitude data (120 of fig. 1), and change the attitude of the vehicle image on the display image in accordance with the attitude data ([0052-0054]). 
Taking the teachings of Reiners, Shike, Onuma, and Kochi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attitude sensor of Kochi into the construction system of Reiners, Shike, and Onuma to improve the construction efficiency, by making the indication not only in figures but also in different colors in two dimensions by the classified distances to the target data position of the object surface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. (US 20160275696 A1) in view of Shike (US 20160321763 A1) and Onuma et al. (US 20130222573 A1) as applied to claim 1, and further in view Tsukamoto et al. (US 20200325649 A1).
Regarding claim 7, Reiners further teaches the display system for a work vehicle according to claim 1, but Reiners in view of Shike and Onuma does not teach wherein the 
Tsukamoto teaches the controller (30 of fig. 5) is further configured to acquire an inclination angle of each of the plurality of regions (theta angle of fig. 7), and evaluate each of the plurality of regions based on the inclination angles ([0118 and 0121] the determination of the theta and alpha angles, fig. 7). 
Taking the teachings of Reiners, Shike, Onuma, and Tsukamoto together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of inclination angle (fig. 7) of Tsukamoto into the system of Reiners, Onuma, and Shike to provide the accuracy measurement of the regions, thereby encouraging the operator to improve the work efficiency. 

		Allowable Subject Matter
Claims 8-9, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurokami et al. (US 20130033494 A1) discloses a controller (50) that includes a mechanical state acquisition section (400) that acquires information regarding a posture and an operation of a hydraulic excavator.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425